UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended JULY 31, 2010 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52928 FIRST LIBERTY POWER CORP. (Exact name of registrant as specified in its charter) Nevada 45-0560329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 114 West Magnolia St., #400-136, Bellingham, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (702) 990-8402 Securities registered under Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes No X Indicate by checkmark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). X Yes No The aggregate market value of voting and non-voting common equity held by non-affiliates was approximately $42,000 based upon 840,000 shares held by non-affiliates and a closing market price of $0.05 per share on January 31, 2010, the last business day of the registrant’s most recently completed second fiscal quarter. For purposes of this computation, all executive officers and directors have been deemed to be affiliates. Such determination should not be deemed to be an admission that such executive officers and directors are, in fact, affiliates of the Registrant. As of November 15, 2010, there were 68,425,000 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred to in Part IV. TABLE OF CONTENTS Page PART I Item 1 Business 2 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 3 Item 2 Properties 3 Item 3 Legal Proceedings 3 Item 4 (Removed and Reserved) 3 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6 Selected Financial Data 4 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A Quantitative and Qualitative Disclosures About Market Risk 7 Item 8 Financial Statements and Supplementary Data 7 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 8 Item 9A(T) Controls and Procedures 8 Item 9B Other Information 9 PART III Item 10 Directors, Executive Officers and Corporate Governance 10 Item 11 Executive Compensation 10 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item 13 Certain Relationships and Related Transactions, and Director Independence 12 Item 14 Principal Accounting Fees and Services 12 PART IV Item 15 Exhibits, Financial Statement Schedules 13 SIGNATURES 14 i PART I EXPLANATORY NOTE Explanatory Note This Form 10-K/A (Amendment No.1) is being filed by First Liberty Power Corp. (the “Company”) to amend the Company’s Form 10-K for the year ended July 31, 2010, which was filed with the Securities and Exchange Commission (“SEC”) on November 19, 2010 (“Initial 10-K”). This Form 10-K/A (Amendment No.1) is filed to amend the Initial 10-K in response to comments received from FINRA. Among other amendments, we have included Items 1B, 9, 9A(T), and 9B which were inadvertently removed from our initial Form 10-K. We have further amended the exhibits list to correctly denote the certifying party’s name, and we have amended the name of the Company on the signature page to correct a filing agent error. We have also removed certain disclosure elements that are not required by smaller reporting companies, in Items 1A and 7, and inserted certain required disclosure in Items 5 and 14. Except as noted above, no attempt has been made in this Amendment to modify or update the other disclosures presented in the 10-K/A. This Amendment does not reflect events occurring after the filing of the original 10-K (i.e., those events occurring after July 31, 2010) or modify or update those disclosures that may be affected by subsequent events. Such subsequent matters are addressed in subsequent reports filed with the SEC. Accordingly, this Amendment should be read in conjunction with the 10-K and our other filings with the SEC. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by ourcurrent principal executive officer and current principal financial officer are filed as exhibits to this Amendment. Forward Looking Statements This Amended Annual Report on Form 10-K/A ("Annual Report")contains forward-looking statements.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty that we will not be able to successfully identify and evaluate a suitable business opportunity; · risks related to the large number of established and well-financed entities that are actively seeking suitable business opportunities; · risks related to the failure to successfully manage or achieve growth of a new business opportunity; and · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements.These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The safe harbors of forward-looking statements provided by Section 21E of the Exchange Act are unavailable to issuers of penny stock. As we issued securities at a price below $5.00 per share, our shares are considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 are unavailable to us. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. In this Annual Report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this Annual Report, the terms "we," "us," "Company","our" and "First Liberty" mean First Liberty Power Corp., unless otherwise indicated. 1 Available Information Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and all amendments to those reports that we file with the Securities and Exchange Commission, or SEC, are available at the SEC's public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that contains reports, proxy and information statements and other information regarding reporting companies. ITEM 1.BUSINESS The address of our principal executive office is 114 West Magnolia Street, #400 – 136, Bellingham, WA98225.Our telephone number is 702-990-8402. Our common stock is quoted on the OTC Bulletin Board under the symbol "FLPC". We were incorporated in the State of Nevada under the name “Quuibus Technology, Inc.” on March 28, 2007, to engage in the business of developing and offering a server-based software product for the creation of wireless communities.On November 26, 2009, our founding Directors and officers resigned, and Glyn R. Garner was elected a Director and appointed president, secretary and treasurer of our company.Due to our inability to commence viable operations in the software production industry, new management of our Company began to evaluate various business alternatives available to our company to ensure our survival and to preserve our shareholder’s investment in our common shares. In accordance with approval by the Board of Directors, effective December 22, 2009, the Nevada Secretary of State effected a forward stock split of our authorized and issued and outstanding shares of common stock on a one (1) old for 27 new basis, such that our authorized capital increased from 20,000,000 shares of common stock with par value of $0.001 to 540,000,000 shares of common stock with a par value of $0.001 and, correspondingly, our issued and outstanding shares of common stock increased from 2,525,000 shares of common stock to 68,175,000 shares of common stock.Also, effective December 22, 2009, we changed our name from “Quuibus Technology, Inc.” to “First Liberty Power Corp.” by way of a merger with our wholly owned subsidiary First Liberty Power Corp. which was formed solely for the purpose of the change of name.The change of name and forward stock split became effective with the Over-the-Counter Bulletin Board at the opening for trading on February 4, 2010, under the new stock symbol “FLPC”.The change of name was effected to better reflect the new business direction of our Company. On December 24, 2009, we entered into two purchase agreements granting our Company exclusive exploration licenses for lithium and lithium carbonate exploration in Nevada and vanadium and uranium exploration in Utah. On March 1, 2010, we appointed Mr. Jon Rud as vice-president of exploration of our Company. On March 11, 2010, we closed a private placement whereby we issued 720,000 units for gross proceeds of $260,000.Each unit consists of one common share and one share purchase warrant.Each whole common share purchase warrant shall entitle the holder to purchase one share of common stock in the capital of our Company for a period of twelve months from closing at a price of $0.50 per warrant share. We do not have any subsidiaries. Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. Our Current Business We are an exploration stage company engaged in the exploration of mineral properties. On December 24, 2009, we entered into two purchase agreements with GeoExplor Corp.Under the agreements, we have been granted an exclusive exploration license in regards to the mineral properties described in the agreements. One agreement is in regards to claims located in Esmeralda County, Nevada, for Lithium and Lithium Carbonate exploration (the "Lithium Agreement"), and one agreement is in regards to claims located in San Juan County, Utah, for Vanadium and Uranium exploration (the "Van-Ur Agreement"). Pursuant to both Agreements, upon the completion of the required payments and work commitments, GeoExplor shall transfer title to the properties to our company and shall retain a 2% royalty, on which we shall have the option to purchase one-half, or 1%, for $1,000,000. 2 In regards to the Lithium Agreement we are required to: (1) make cash payments of $490,500 over a four year period, of which initial payments of $115,500 have been made; (2) issue a total of 1,000,000 restricted shares of common stock over a three year period, of which 250,000 have been issued; and (3) comply with a work commitment of $1,000,000 within four years of the date of the Agreement. In regards to the Van-Ur Agreement we are required to (1) make cash payments of $480,000 over a four year period, of which initial payments of $80,000 have been made; (2) issue a total of 1,000,000 restricted shares of common stock over a three year period, of which 250,000 have been issued; and (3) comply with a work commitment of $1,000,000 within four years of the date of the Agreement. On March 1, 2010, we entered into a consulting agreement with Mr. John Rud, ourvicepresident of exploration, wherein Mr. Rud has agreed to provide consulting services to our Company for a period of 12 months.For services rendered, Mr. Rud has agreed to receive 250,000 shares of our common stock valued at $80,000. On May 3 2010, we entered into a consulting agreement with Mr. John Hoak, wherein Mr. Hoak has agreed to provide, among other things, consulting services to our Company. The agreement is effective March 24, 2010, and continues to March 24, 2012. In consideration for agreeing to provide such consulting services, we have issued to Mr. Hoak 250,000 shares of our common stock valued at $187,500. Employees As of November 15, 2010, we have no employees as we have been unable to secure sufficient financing to hire full time or part time staff.Our sole officer and Director provides services to us on an as-needed basis. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 1A. RISK FACTORS As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 2.PROPERTIES Executive Offices The address of our principal executive office is 114 West Magnolia Street, #400 – 136, Bellingham, WA98225.Our telephone number is 702-990-8402. ITEM 3.LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our Company, nor of any proceedings that a governmental authority is contemplating against us. ITEM 4.[REMOVED AND RESERVED] 3 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information Our Common Stock is traded on the over-the-counter market and quoted on the OTCBB under the symbol “FLPC.” The table below sets forth the range of high and low bid information for our Common Shares as quoted on the OTCBB for each of the quarters during the fiscal year ended July 31, 2010 (no quotes are available for the previous fiscal year as our stock had not traded): For the Quarter ended High Low October 31, 2009 (partial) January 31, 2010 April 30, 2010 July 31, 2010 The quotations provided may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders of our Common Stock On November 15, 2010, the shareholders’ list of our common stock showed 10 registered shareholders and 68,425,000 shares outstanding. Dividend Policy We have not paid any cash dividends on our common stock and have no present intention of paying any dividends on the shares of our common stock.Our future dividend policy will be determined from time to time by our Board of Directors. Securities Authorized for Issuance under Equity Compensation Plans As of July 31, 2010, we had not adopted an equity compensation plan and had not granted any stock options. Recent Sales of Unregistered Securities On March 11, 2010, the Company subscribed 720,000 units in a private placement at $0.50 per unit.Each unit consisted of one common share and one detachable warrant.Each whole common share purchase warrant entitles the holder to purchase one share of common stock at a price of $0.50 for a period of twelve months commencing from closing.As of July 31, 2010, the warrants had not been issued and, therefore, not valued.The common stock subscribed has been valued at $0.50 per share. Purchases of Equity Securities by the Issuer and Affiliated Purchases During each month within the fourth quarter of the fiscal year ended July 31, 2009, neither we nor any “affiliated purchaser,” as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. ITEM 6.SELECTED FINANCIAL DATA. As a “smaller reporting company”, we are not required to provide the information required by this Item. 4 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this Annual Report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward looking statements.Factors that could cause or contribute to such differences include those discussed below and elsewhere in this Annual Report. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Our Current Business We are an exploration stage company engaged in the exploration of mineral properties. On December 24, 2009, we entered into two purchase agreements with GeoExplor Corp.Under the agreements, we have been granted an exclusive exploration license in regards to the mineral properties described in the agreements. One agreement is in regards to claims located in Esmeralda County, Nevada, for Lithium and Lithium Carbonate exploration (the "Lithium Agreement"), and one agreement is in regards to claims located in San Juan County, Utah, for Vanadium and Uranium exploration (the "Van-Ur Agreement"). Pursuant to both Agreements, upon the completion of the required payments and work commitments, GeoExplor shall transfer title to the properties to our company and shall retain a 2% royalty, on which we shall have the option to purchase one-half, or 1%, for $1,000,000. In regards to the Lithium Agreement we are required to: (1) make cash payments of $490,500 over a four year period, of which initial payments of $115,500 have been made; (2) issue a total of 1,000,000 restricted shares of common stock over a three year period, of which 250,000 have been issued; and (3) comply with a work commitment of $1,000,000 within four years of the date of the Agreement. In regards to the Van-Ur Agreement we are required to (1) make cash payments of $480,000 over a four year period, of which initial payments of $80,000 have been made; (2) issue a total of 1,000,000 restricted shares of common stock over a three year period, of which 250,000 have been issued; and (3) comply with a work commitment of $1,000,000 within four years of the date of the Agreement. On March 1, 2010, we entered into a consulting agreement with Mr. John Rud, our vice president of exploration, wherein Mr. Rud has agreed to provide consulting services to our Company for a period of 12 months.For services rendered, Mr. Rud has agreed to receive 250,000 shares of our common stock valued at $80,000. On May 3 2010, we entered into a consulting agreement with Mr. John Hoak, wherein Mr. Hoak has agreed to provide, among other things, consulting services to our Company. The agreement is effective March 24, 2010 and continues to March 24, 2012. In consideration for agreeing to provide such consulting services, we have issued to Mr. Hoak 250,000 shares of our common stock valued at $187,500. Cash Requirements We anticipate a cash requirement in the amount of $205,000 during the next 12 months. Accordingly, we will require additional funds to implement our exploration and development programs. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is still no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on his investment in our common stock. Further, we may continue to be unprofitable. We need to raise additional funds in the immediate future in order to proceed with our exploration program. 5 Over the next 12 months we anticipate that we will incur the following cash requirements: Amount General operating fees $ Professional Fees Exploration and Development Costs Total $ Capital Expenditures We do not intend to invest in capital expenditures during the twelve-month period ending July 31, 2011. General and Administrative Expenses We expect to spend $35,000 during the twelve-month period ending July 31, 2011 on general and administrative expenses including legal and auditing fees, rent, office equipment and other administrative related expenses. Product Research and Development We do not anticipate expending any funds on research and development, manufacturing and engineering over the twelve months ending July 31, 2011. Purchase of Significant Equipment We do not intend to purchase any significant equipment over the twelve months ending July 31, 2011. Personnel Plan As of July 31, 2010, our only employee was our Director and officer. We do not expect any material changes in the number of employees over the next 12 month period. We do and will continue to outsource contract employment as needed. We engage contractors from time to time to consult with us on specific corporate affairs or to perform specific tasks in connection with our exploration programs. Results of Operations Revenues We had no revenues for the period from May 29, 2007 (date of inception), through July 31, 2010. Expenses Our expenses for the twelve month period ended July 31, 2010 and 2009 were $205,727 and $20,196, respectively.During the period from May 29, 2007 (date of inception), through July 31, 2010, we incurred expenses of $268,019.These expenses were comprised primarily of office rent, legal expenses, accounting expenses, SEC filing fees, transfer agent fees, as well as bank fees. Net Income (Loss) Our net loss for the twelve-month period ended July 31, 2010 and 2009 was $220,105 and $20,196, respectively.During the period from May 29, 2007 (date of inception), through July 31, 2010, we incurred a net loss of $282,397.This loss consisted of office rent, legal expenses, accounting expenses, SEC filing fees, transfer agent fees, as well as bank fees.Since inception, we have issued 68,175,000 shares of common stock. 6 Purchase or Sale of Equipment We do not expect to purchase or sell any plant or significant equipment. Liquidity and Capital Resources As of July 31, 2010, our total current assets were $383,182, and our total current liabilities were $439,854 and we had a working capital deficiency of $56,672. Our financial statements report a net loss of $220,105 for the year ended July 31, 2010, and a net loss of $282,397 for the period from March 28, 2007 (date of inception) through July 31, 2010. We have suffered recurring losses from operations. The continuation of our company is dependent upon our company attaining and maintaining profitable operations and raising additional capital as needed. In this regard we have raised additional capital through equity offerings and loan transactions. Going Concern In their audit report relating to our financial statements for the period ended July 31, 2010, and 2009, our independent accountants indicated that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Such factors identified in the report are our lack of revenue resulting in a net loss position and insufficient funds to meet our business objectives. All of these factors continue to exist and raise doubt about our status as a going concern. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock.At this time, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock or through a loan from our directors to meet our obligations over the next twelve months. We do not have any arrangements in place for any future debt or equity financing. Critical Accounting Policies and Estimates The preparation of our financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments which are based on historical experience and on various other factors that are believed to be reasonable under the circumstances. The results of their evaluation form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from these estimates under different assumptions and circumstances. Our significant accounting policies are more fully discussed in the Notes to our Consolidated Financial Statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 7 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXLORATION STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS Page Index to Financial Statements July 31, 2010 and 2009 F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of July 31, 2010, and 2009 F-3 Statements of Operations for the Years Ended July 31, 2010, and 2009, and Cumulative from Inception F-4 Statement of Stockholders’ Equity (Deficit) for the Period from Inception through July 31, 2010 F-5 Statements of Cash Flows for the Years Ended July 31, 2010, and 2009, and Cumulative from Inception F-6 Notes to Financial Statements July 31, 2010, and 2009 F-7 to F-13 F-1 REPORT OF REGISTERED INDEPENDENT AUDITORS To the Board of Directors and Stockholders of First Liberty Power Corp.: We have audited the accompanying balance sheets of First Liberty Power Corp. (formerly Quuibus Technology Inc., and a Nevada corporation in the exploration stage) as of July 31, 2010, and 2009, and the related statements of operations, stockholders’ equity (deficit), and cash flows for each of the two years in the period ended July 31, 2010, and cumulative from inception (March 28, 2007) through July 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of First Liberty Power Corp. as of July 31, 2010, and 2009, and the results of its operations and its cash flows for each of the two years in the period ended July 31, 2010, and cumulative from inception (March 28, 2007) through July 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company is in the exploration stage, and has not established any source of revenue to cover its operating costs.As such, it has incurred an operating loss since inception.Further, as of July 31, 2010, and 2009, the cash resources of the Company were insufficient to meet its planned business objectives.These and other factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plan regarding these matters is also described in Note 2 to the financial statements.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Respectfully submitted, /s/ Etania Audit Group P.C. Cedar City, Utah, November 5, 2010 F-2 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (NOTE 2) AS OF JULY 31, 2010, AND 2009 July 31, July 31, ASSETS CURRENT ASSETS: Cash in bank $ $ Prepaid consulting fees - Total current assets PROPERTY AND EQUIPMENT: Mineral properties - Total property and equipment - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable – Trade $ $ Accrued liabilities Due to stockholder Loan payable - Total current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY (DEFICIT): Common stock, par value $0.001 per share; 540,000,000 shares authorized;68,425,000and 68,175,000 shares issued and outstanding in 2010, and 2009, respectively Discount on common stock - ) Additional paid in capital - Common stock subscribed - 720,000 shares of common stock - Stock subscription receivable ) - (Deficit) accumulated during the exploration stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes to financial statements are an integral part of these balance sheets. F-3 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (NOTE 2) FOR THE YEARS ENDED JULY 31, 2010, AND 2009, AND CUMULATIVE FROM INCEPTION (MARCH 28, 2007) THROUGH JULY 31, 2010 Cumulative July 31, From Inception REVENUES $
